In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-21-00367-CV

PATRICIA JUNE HEARN, Appellant                §   On Appeal from the County Court at Law

V.                                            §   of Hood County (CL2020086)

                                              §   March 10, 2022

DAVID LEE HEARN, Appellee                     §   Memorandum Opinion by Justice Walker

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s dismissal. It is ordered that the trial court’s

dismissal is affirmed.

       It is further ordered that appellant Patricia June Hearn shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Brian Walker
                                           Justice Brian Walker